The opinion of the Court was delivered at the ensuing April term in this County, by
Weston,
The attachment of Paine and Trafton, having been made earlier than that of the demandants, the levy of the former has the priority; and if tire title thence derived was not defeated by payment within the year of the amount due to them, there could be no interest, upon which the levy of the demandants could operate. And we are satisfied from the facts, that there was no such payment.
Paine and Trafton severally conveyed a part of the life estate of the husband, derived from their levies, for the reversionary interest of Mrs. Remick in the residue. This interest was not liable to be taken by his creditors. It was subject to her disposal ; her husband joining in her conveyance, to give it legal effect. It did not concern his creditors, how the consideration was appropriated. She was at liberty to bestow it as a gratuity on a friend; and no person, to whom her husband might be indebted, would be thereby defrauded. If she thought proper to have the life estate in part of the land levied upon, which was given for her reversion in another part of the estate, conveyed *144to a third person, the creditors of her husband were not injured. Had it been conveyed directly to her, the freehold would, by operation of law, have again become her husband’s, of which his other creditors might have availed themselves, at her expense. The conveyance to a third person protected the land from being thus appropriated; and we see nothing in the transaction, tending to defraud his creditors of any thing, of which by law they had a right to avail themselves. Whether she was to derive any benefit or not from this arrangement, did not concern them. Whether she caused the property to be conveyed to John Remide for his own use, whether he made any declaration of trust for her benefit, or whether she confided altogether to his sense of what might be right and equitable, are questions between them, for which neither is ■ answerable to others. No legal right of the husband was put out of the reach of creditors. His life estate, according to its appraised value, had been once appropriated to the payment of his debts ; and that was all which his creditors could legally or equitably claim. To hold the arrangement, made between the parties, a payment and extinguishment of the levies of Paine and Trafton, would defeat their lawful intentions. What was done, was in substance an exchange of the life estate in a part of the land acquired by their levies, for a fee in the residue. The demandants were not prejudiced. Their levy was superseded before; and their condition would not have been improved, if these transactions had not taken place, which it is very manifest were not intended for their benefit.
The authorities, cited for the demandants, sufficiently show that if the levies of Paine and Trafton had been extinguished by payment, their title would have been sustained ; but for the reasons before stated, which are also supported by the case of Wilson v. Ayer, cited in the argument, we are of opinion that such was not the legal effect of what was done between the parties.
There being nothing in the facts appearing in the case, tending to defraud the creditors of Edward B. Remick, the verdict, returned for the demandants, is set aside, and a new trial granted.